UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEWART M. SMITH,

                                Plaintiff,

                    -against-                                 ORDER OF SERVICE

 AECOM TISHMAN; TISHMAN                                          21-CV-2915 (PGG)
 CONSTRUCTION CORPORATION;
 ROBERT HOLT (a.k.a. Robert Randolph
 Holt, Randy Holt); MARK ANTHONY
 FLEMING; HAROLD BLAKE,

                                Defendants.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the relevant fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants AECOM Tishman,

Tishman Construction Corporation, Robert Holt (also known as Robert Randolph Holt and

Randy Holt), Mark Anthony Fleming, and Harold Blake. Plaintiff is directed to serve a

summons and the complaint on each defendant within 90 days of the issuance of the summonses.

If within those 90 days, Plaintiff has not either served the defendants or requested an extension of

time to do so, the Court may dismiss the claims against the defendants under Rules 4 and 41 of

the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is also directed to mail a copy of this order to Plaintiff, together with

an information package.

SO ORDERED.

 Dated:   July 6, 2021
          New York, New York

                                                            PAUL G. GARDEPHE
                                                           United States District Judge
